PER CURIAM.
Shirley Sachs, who procured a favorable arbitration award, was denied attorney’s fees by the arbiters. She filed a petition for the fees, which the trial court dismissed. We affirm that order. Sachs nei*212ther moved to vacate, see § 682.13(2), Fla. Stat. (1989), nor moved to modify, see § 682.14, Fla.Stat. (1989), the arbitration award within the 90-day period after delivery of a copy of the award to her as prescribed by the Florida Arbitration Code. Furthermore, she did not make allegations upon which an extension of the 90-day requirement could be based. See § 682.-13(2), Fla.Stat. (1989); Carpet Concepts St. Petersburg, Inc. v. Architectural Concepts, Inc., 559 So.2d 303 (Fla. 2d DCA 1990).
Affirmed.